Appeal from a judgment of the County Court of Madison County (O’Brien, III, J.), rendered July 30, 1992, convicting defendant upon his plea of guilty of the crimes of driving while intoxicated and aggravated unlicensed operation of a motor vehicle in the first degree.
Defendant contends on this appeal that the concurrent prison sentences of 1 to 3 years that he received upon his guilty plea are harsh and excessive. Defendant initially entered into a plea agreement of six months’ incarceration and five years’ probation conditioned upon defendant’s enrollment in an in-patient alcohol treatment program. At sentencing, it was established that defendant had not met this condition of the plea agreement and he stated that he would not be able to comply with the terms of any probationary sentences imposed. In light of defendant’s failure to fulfill an explicit condition of the plea agreement, County Court was free to impose whatever legal sentences it felt appropriate (see, People v Thompson, 193 AD2d 841; People v McDaniels, 111 AD2d 876). Given defendant’s attitude toward probation, his poor record when previously sentenced to probation, his record of alcohol-related crimes and the fact that the sentences were less than the harshest possible, we find no reason to disturb the sentences imposed by County Court (see, People v Warren, 186 AD2d 854; People v Miller, 163 AD2d 627, lv denied 76 NY2d 942).
Weiss, P. J., Mikoll, Mercure and Mahoney, JJ., concur. Ordered that the judgment is affirmed.